Case 4:19-cv-11905-MFL-APP ECF No. 67, PageID.2653 Filed 12/22/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KEVIN LINDKE,

      Plaintiff,                                          Case No. 19-cv-11905
                                                          Hon. Matthew F. Leitman
v.

HON. CYNTHIA A. LANE, et al.,

     Defendants.
__________________________________________________________________/
                     ORDER ON STATUS CONFERENCE

      On December 22, 2020, the Court held an on-the-record video status

conference with counsel for all parties in this action. For the reasons explained

during the status conference, IT IS HEREBY ORDERED as follows:

          By no later than February 1, 2020, Plaintiff Kevin Lindke shall file a

             supplemental brief that explains why the Court should not stay this case

             pending a decision by the Michigan Supreme Court in connection with

             his currently pending Application for Leave to Appeal in TT v. KL,

             Michigan Supreme Court Case No. 162348. (See Notice of State Court

             Appeal, ECF No. 64.) In Lindke’s supplemental filing, Lindke may

             also argue that the Court should certify a question to the Michigan

             Supreme Court regarding whether the Michigan PPO statute at issue in



                                         1
Case 4:19-cv-11905-MFL-APP ECF No. 67, PageID.2654 Filed 12/22/20 Page 2 of 3




            this action permits Michigan trial courts to issue the type of PPO that

            Lindke challenges in this action.

          Defendants shall file a response to Lindke’s supplemental brief by no

            later than March 1, 2020.

          On December 8, 2020, the Court issued a briefing schedule for a motion

            that Lindke wished to file asking the Court to consolidate this action

            and a second action that Lindke has filed in this Court, Lindke v.

            Tomlinson, E.D. Mich. Case No. 20-cv-12857 (Cox, J.). (See Order,

            ECF No. 63.) The Court amends that briefing schedule as follows:

            Lindke shall file his motion to consolidate by no later than December

            28, 2020. Defendants may file a response to Lindke’s motion to

            consolidate by no later than January 11, 2021. Lindke may file a reply

            by no later than January 25, 2021. In light of this revised briefing

            schedule, Lindke’s motion for an extension of time to file his motion to

            consolidate (see Mot., ECF No. 66) is TERMINATED AS MOOT.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 22, 2020




                                        2
Case 4:19-cv-11905-MFL-APP ECF No. 67, PageID.2655 Filed 12/22/20 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 22, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
